Case 6:19-cv-00196-GAP-DCI Document 50-7 Filed 09/30/19 Page 1 of 11 PageID 800




                                     Manuel S. Hiraldo

 Mr. Hiraldo has extensive experience in all aspects of litigation in state and federal courts,
 including motion practice, oral argument, discovery, mediation, trial, and appellate practice.

 Prior to opening Hiraldo P.A., Mr. Hiraldo was Of Counsel at Blank Rome LLP. His practice focused
 on defending loan originators and servicers in consumer claims under the Telephone Consumer
 Protection Act, the Real Estate Settlement Procedures Act, the Fair Credit Reporting Act, the Fair
 Debt Collection Practices Act, and state collection and deceptive trade practices statutes.

 Mr. Hiraldo is fluent in Spanish.


 Practice Areas
 Commercial Litigation
 Financial Services Litigation
 Class Actions
 Appellate Litigation
 Real Estate Litigation
 Construction Defect
 Wrongful Death
 Catastrophic Injury

 Education
 J.D., Emory University School of Law – 2006
 BBA, Emory University, Goizueta Business School – 2003

 Experience
 Hiraldo P.A.: 2016 – present
 Blank Rome LLP: 2011 – 2016
 Rumberger, Kirk & Caldwell, P.A.: 2008 – 2011
 Wicker, Smith, O’Hara, McCoy & Ford, P.A.: 2006 – 2008

 Recognitions
 2012 – 2016, "Florida Rising Star" by Super Lawyers
Case 6:19-cv-00196-GAP-DCI Document 50-7 Filed 09/30/19 Page 2 of 11 PageID 801
 Court Admissions
 Florida
 U.S. District Court ‐ Middle District of Florida
 U.S. District Court ‐ Northern District of Florida
 U.S. District Court ‐ Southern District of Florida
 United States Court of Appeals for the Eleventh Circuit

 Notable Cases

    Horn v. iCan Ben. Grp., Ltd. Liab. Co., 2018 U.S. Dist. LEXIS 98777 (S.D. Fla. 2018) ($60,413,112
     Consent Judgment)

    Eisenband v. Schumacher Automotive, Inc., 9:18‐cv‐80911‐BB (S.D. Fla. 2018) ($5,000,000
     Class Settlement) (pending final approval)

    Papa v. Grieco Ford Fort Lauderdale, LLC, 1:18‐cv‐21897‐JEM (S.D. Fla. 2018) ($4,800,000
     Class Settlement) (pending final approval)

    Bloom v. Jenny Craig, Inc., Case No. 1:18‐cv‐21820‐KMM (S.D. Fla. 2018) ($3,000,000 Class
     Settlement)

    Dipuglia v. US Coachways, Inc., 2018 U.S. Dist. LEXIS 72551 (S.D. Fla. 2018) ($2,600,000 Class
     Settlement)

    Mohamed v. Off Lease Only, Inc., Case No. 1:15‐cv‐23352‐MGC ($1,450,750 Class Settlement)
     (pending final approval)

    Marengo v. Miami Resch. Assocs., LLC, No. 1:17‐cv‐20459‐KMW, 2018 U.S. Dist. LEXIS 122098
     (S.D. Fla. 2018) ($1,236,300 Class Settlement)

    Wijesinha v. Susan B. Anthony List, Inc., 1:18‐cv‐22880‐JEM (S.D. Fla. 2018) ($1,017,430 Class
     Settlement) (pending final approval)

    Masson v. Tallahassee Dodge Chrysler Jeep, LLC, No. 17‐22967‐CIV‐M ORE, 2018 U.S. Dist.
     LEXIS 77916 (S.D. Fla. 2017) ($850,000 Class Settlement)

    Poirier v. Cubamax Travel, Inc., No. 1:18‐cv‐23240‐CMA (S.D. Fla. 2018) ($808,000 Class
     Settlement) (pending final approval)

    Whitworth v. HH Entm't, Inc., No. 9:17‐cv‐80487‐KAM, 2018 U.S. Dist. LEXIS 112223 (S.D. Fla.
     2017) ($750,000 Class Settlement)

    Gerstenhaber v. Galleria Fitness Club, LLC, No. 1:18‐cv‐62108‐CMA (S.D. Fla. 2018) ($600,000
     Class Settlement) (pending final approval)
       Case 6:19-cv-00196-GAP-DCI Document 50-7 Filed 09/30/19 Page 3 of 11 PageID 802




        Scott Edelsberg’s broad-based litigation experience representing both plaintiffs and defendants provides
him with an invaluable perspective when prosecuting claims on behalf of consumers who have been harmed by
corporate wrongdoing.
        Scott Edelsberg is the founding partner of Edelsberg Law, PA and focuses his practice in the areas of
class actions, consumer fraud and personal injury.
        In connection with his representation in class action matters, Edelsberg has litigated cases in multiple
state and federal jurisdictions throughout the country, including two multi-district litigation proceedings. In
those cases, Edelsberg has won contested class certification motions, defended dispositive motions, engaged in
data-intensive discovery and worked extensively with economics and information technology experts to build
damages models. His efforts have lead to numerous class settlements, resulting in millions of dollars in relief
for millions of class members. Despite his young career, Edelsberg has been appointed class counsel in
numerous national class action lawsuits and has been featured in The Daily Business Review twice.
        Edelsberg is a native of South Florida and earned a Bachelor of Arts degree in Political Science from
the University of Michigan. While at Michigan, he was awarded the Michigan Merit Scholar award and served
as an intern for the Washtenaw County Public Defender’s office. Edelsberg went on to receive a Juris Doctor
degree, Cum Laude, from the University of Miami School of Law. While attending law school, he was on the
Dean’s List, a member of the International and Comparative Law Review, a Merit Scholarship recipient and
served as an Equal Justice for America Fellow.

Notable Class Action Settlements:
   x    Gattinella v. Michael Kors, Case No. 1:14-cv-05731 (S.D. New York 2016) (Class settlement for
        $4.875 million) (named class counsel);
   x    Wildstein v. Seventh Generation, Inc., Case No. 3:15-cv-00205 (N.D. California 2016) (Class
        settlement for $4.75 million) (named class counsel);
   x    Gottlieb v. CITGO Petroleum Corporation, Case No. 9:16-cv-81911 (S.D. Fla. 2017) (Class settlement
        for $8.3 million) (named class counsel);
   x    Seth F. Masson v. Tallahasse Dodge Jeep Chrysler, LLC, Case No. 1:17-cv-22967 (S.D. Fla. 2017)
        (Class settlement for $850,000) (named class counsel);
   x    Jeanne and Nicolas Stathakos v. Columbia Sportswear Company, Case No. 4:15-cv-04543 (N.D.
        California 2017) (Obtained classwide injunctive relief) (named class counsel);
   x    Jessica Dipuglia v. US Coachways, Inc., Case No. 17-23006-Civ (S.D. Fla. 2018) (Class settlement for
        $2.6 million) (named class counsel);
   x    Zoey Bloom v. Jenny Craig Inc., Case No. 1:18-cv-21820 (S.D. Fla. 2018) (Class settlement for $3
        million) (named class counsel).
Case 6:19-cv-00196-GAP-DCI Document 50-7 Filed 09/30/19 Page 4 of 11 PageID 803




 Our Firm
         Shamis & Gentile, P.A. has and continues to provide outstanding legal services in the
 Florida, New York and Texas communities. Shamis & Gentile, P.A. distinguishes itself because
 of our experience and legal resources to handle virtually any case involving personal injury,
 personal injury protection, class actions/mass tort and contract disputes. Specifically, as it relates
 to class actions, Shamis & Gentile, P.A. has filed and litigated many TCPA, FACTA, and
 insurance breach of contract lawsuits. At Shamis & Gentile, P.A. our seasoned attorneys are some
 of the most innovative and progressive attorneys in the profession. Often, Shamis & Gentile, P.A.
 is called upon to litigate and settle cases that other law firms may not be able to handle on their
 own.

         Shamis & Gentile, P.A is committed to practicing law with the highest level of integrity in
 an ethical and professional manner. We are a diverse firm with lawyers and staff from all walks of
 life. Our lawyers and other employees are hired and promoted based on the quality of their work
 and their ability to treat others with respect and dignity.

 Who We Are

         Andrew Shamis is the managing partner at Shamis & Gentile P.A. Mr. Shamis has
 extensive experience in civil ligation (count, circuit and federal) where he has gained a reputation
 as an aggressive attorney who advocates for his clients in the strongest way possible. Mr. Shamis
 has successfully litigated cases (including positive trial verdicts) throughout the state of Florida
 and New York. Mr. Shamis has been personally responsible for recovering tens of millions of
 dollars owed to his clients over the course of his legal career. Mr. Shamis is admitted to practice
 law in both the state of Florida and New York, as well as the U.S. District courts for the Southern,
 Middle, and Northern Districts of Florida.

         Mr. Shamis specializes in Class Action Litigation (TCPA, FACTA, and insurance breach
 of contract), Personal Injury, Personal Injury Protection, Wrongful Death, as well as General Civil
 Litigation.

         Angelica Gentile is a named partner at Shamis & Gentile, P.A. Ms. Gentile heads the
 catastrophic injury and personal injury protection departments of Shamis & Gentile, P.A. Ms.
 Gentile is a consistent favorite among clients as her ability to successfully protect their interests
 and advocate on their behalf through successful litigation (which has resulted in the recovery of
 millions of dollars owed) throughout the state of Florida. Ms. Gentile is admitted to practice law

                                                                             Shamis & Gentile, P.A. | 1
Case 6:19-cv-00196-GAP-DCI Document 50-7 Filed 09/30/19 Page 5 of 11 PageID 804




 in Florida and Texas, as well as the U.S. District Courts for the Southern and Middle Districts of
 Florida.

         Ms. Gentile specializes in Personal Injury, Personal Injury Protection, Class Action
 Litigation (TCPA, FACTA, and insurance breach of contract), Wrongful Death, Wrongful
 Termination, as well as General Civil Litigation.

        Our staff sets the standard on being innovative and technologically savvy. This innovation
 and use of fully customized cutting-edge case management software allows us to create an
 unparalleled level of customer service and attention to detail with our clients, which has led to an
 exceptional growth rate rarely seen in law firms.

        Shamis & Gentile, P.A. has the resources, infrastructure and staff to successfully represent
 large putative classes. The attorneys and staff are not simply litigators, but directors of creating
 successful results with the ultimate level of satisfaction by the clients.

 Class Actions

         Shamis & Gentile has initiated and served as both lead counsel and co-lead counsel in
 hundreds of class actions, many of which have generated internet articles. Currently, the firm
 serves as lead counsel of co-counsel on fifty-five class action lawsuits. The lawsuits range from
 all Districts of Florida to the Central District of California. Shamis & Gentile, P.A. has also
 successfully settled many Class Action cases prior to verdict. It is for these reasons both partners
 actively litigate and are admitted to the Southern, Middle, and Northern District of Florida.

 Prominent Class Action Settlements

        Over the years, Shamis & Gentile attorneys have obtained outstanding results in some of
 the most well-known cases.

       Bloom v. Jenny Craig, Inc., No. 1:18-cv-21820-KMM, 2018 U.S. Dist. LEXIS 151686
        (S.D. Fla. Sep. 6, 2018) ($3,000,000.00 Class Settlement)

       Papa v. Greico Ford Fort Lauderdale, LLC, No. 1:18-cv-21897 (S.D. Fla. 2018)
        ($4,800,000.00 Class Settlement)

       Poierier v. Cubamax Travel Inc., No. 1:18-cv-231240 (S.D. Fla. 2018) ($808,734.00 Class
        Settlement)

       Marengo v. Miami Resch. Assocs., LLC, No. 1:17-cv-20459-KMW, 2018 U.S. Dist. LEXIS
        122098 (S.D. Fla. July 20, 2018) ($1,236,300.00 Class Settlement)
Case 6:19-cv-00196-GAP-DCI Document 50-7 Filed 09/30/19 Page 6 of 11 PageID 805




       Whitworth v. HH Entm't, Inc., No. 9:17-cv-80487-KAM, 2018 U.S. Dist. LEXIS 112223
        (S.D. Fla. July 6, 2018) ($750,000.00 Class Settlement)

       Dipuglia v. US Coachways, Inc., No. 17-23006-Civ, 2018 U.S. Dist. LEXIS 72551 (S.D.
        Fla. Apr. 30, 2018) ($2,600,000.00 Class Settlement)

       Rattner v. Tribe App. Inc., No. 17-cv-21344, 2017 U.S. Dist. LEXIS 198517 (S.D. Fla.
        Nov. 30, 2017) ($200,000.00 Class Settlement)

       Gottlieb v. Citgo Corporation, No. 16-cv-81911 (S.D. Fla. 2016) ($8,300,000.00 Class
        Settlement)

       Eisenband v. Schumacher Automotive, Inc., No. 18-cv-01061 (S.D. Fla 2018)
        ($5,000,000.00 Class Settlement)

       Wijesinha v. Susan B. Anthony List, Inc. No. 18-cv-22880 (S.D. Fla. 2018) ($1,017,430.00
        Class Settlement)

 Other Areas of Practice

        Shamis & Gentile, P.A. also litigates a variety of other types of litigation, including
 personal injury protection (of which they are considered the industry standard of excellence),
 personal injury, employment law, mass tort, breach of contract and health law.

 More About Shamis & Gentile, P.A.

         To learn more about our firm, please visit www.shamisgentile.com, or view links to our
 blogs at https://www.instagram.com/sfiattorneys/?hl=en.
Case 6:19-cv-00196-GAP-DCI Document 50-7 Filed 09/30/19 Page 7 of 11 PageID 806




                                    Michael Eisenband
  Mr. Eisenband has represented both plaintiffs and defendants in both state and federal courts.

  He has significant experience with motion practice, oral argument, discovery, mediation, and

  appellate practice. Prior to opening Eisenband Law, P.A., Mr. Eisenband was an associate at

  Blank Rome LLP and before that Greenspoon Marder LLP. Prior to opening Eisenband Law,

  P.A., Mr. Eisenband’s practice focused on representing national lenders and mortgage

  servicers in contractual disputes and consumer protection lawsuits under the Real Estate

  Settlement Procedures Act, the Fair Credit Reporting Act and the Fair Debt Collection

  Practices Act.



  Education:

  J.D., University of Miami School of Law – 2010
  BBA, University of Miami, Miami Business School – 2006

  Experience:

  Eisenband Law, P.A.: 2018- Present
  Blank Rome LLP: 2014-2018
  Greenspoon Marder LLP: 2013-2014
  Smith Hiatt & Diaz, P.A.: 2011-2013

  Practice Areas:

  Commercial Litigation
  Appellate Litigation
  Real Estate Litigation
  Financial Services Litigation
  Class Actions

  Court Admissions:

  Florida
  U.S. District Court ‐ Southern District of Florida
  U.S. District Court ‐ Northern District of Florida
  U.S. District Court ‐ Middle District of Florida
Case 6:19-cv-00196-GAP-DCI Document 50-7 Filed 09/30/19 Page 8 of 11 PageID 807




  Recognitions:

  2016-2018, “Florida Rising Star” by Super Lawyers

  Notable Class Cases:

     • Gerstenhaber v. Galleria Fitness Club, LLC, No. 1:18‐cv‐62108‐CMA (S.D. Fla.
         2018) ($600,000 Class Settlement) (pending final approval)
Case 6:19-cv-00196-GAP-DCI Document 50-7 Filed 09/30/19 Page 9 of 11 PageID 808



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                Case No. 6:19-cv-196-Orl-31-DCI


 CLIFTON PICTON,
 individually and on behalf of all
 others similarly situated,                                    CLASS ACTION

        Plaintiff,                                             JURY TRIAL DEMANDED

 v.

 GREENWAY CHRYSLER-JEEP-DODGE,
 INC D/B/A GREENWAY DODGE CHRYSLER
 JEEP,

       Defendant.
 __________________________________/

                          DECLARATION OF IGNACIO J. HIRALDO

        I, Ignacio J. Hiraldo, under penalty of perjury, state as follows:

        1.      I am co-lead counsel representing Plaintiff and the Class Members in this case.

        2.      I was admitted to the Florida Bar in 2008 and have been a member in good standing

 since my admission.

        3.      I am admitted to practice law in the United States District Courts for the Southern

 District of Florida and Middle District of Florida, and the Court of Appeals for the Eleventh

 Circuit.

        4.      I received a Bachelor of Arts in Economics from the University of Chicago in 2005

 and a Juris Doctor from Harvard Law School in 2008.

        5.      After graduating from Harvard Law School, I was an associate at the law firm of

 Hogan Lovells, LLP from 2008 to 2011. From 2011 to the end of 2017, I was an associate with

 the law firm of Buckley Sandler, LLP.
Case 6:19-cv-00196-GAP-DCI Document 50-7 Filed 09/30/19 Page 10 of 11 PageID 809



         6.      During my time at Hogan Lovells, I represented pharmaceutical companies and

 medical device manufacturers in defending False Claims Act lawsuits and performed internal

 investigations for various clients.

         7.      At Buckley Sandler I represented a wide range of financial services companies in

 defending Federal and State government enforcement, examination, and supervision actions,

 primarily regarding consumer protection statutes such as the Real Estate Settlement Procedures

 Act, the Truth in Lending Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices

 Act, and state collection and deceptive trade practices statutes.

         8.      I established the law firm of IJH Law in February 2018.

         9.      I have acted or am presently acting as co-counsel in approximately forty (40) TCPA

 cases, including:

                 •   Horn v. iCan Benefit Group, Case No. 9:17-cv-81027 (S.D. Fla. 2017)

                 •   McCown v. Capital Pawn II, 2:17-cv-00665 (M.D. Fla. 2017)

                 •   Pagano v. Quicken Loans, 3:18-cv-00115 (M.D. Fla 2018)

                 •   Rowe v. Loandepot.com, 8:18-cv-00147 (M.D. Fla 2018)

                 •   Powell v. Youfit Health Clubs, 0:17-cv-62328 (S.D. Fla. 2017)

         10.     I have been approved as class counsel in the following:

                 •   Gerstenhaber v. Galleria Fitness Club, LLC, Case No. 0:18-cv-62108-CMA
                     (S.D. Fla. 2018)

                 •   Wijesinha v. Susan B. Anthony List, Inc., Case No. 1:18-cv-22880-JEM (S.D. Fla.
                     2018)


         11.     My law firm is fully prepared to commit all necessary resources, financial,

 professional, and otherwise, to oversee the adequate administration of the instant case, as well as

 to protect the best interests of the class.
Case 6:19-cv-00196-GAP-DCI Document 50-7 Filed 09/30/19 Page 11 of 11 PageID 810



        I declare under penalty of perjury that the facts stated herein are true and correct.

 Executed on: September 30, 2019



                                                                  /s/ Ignacio J. Hiraldo
                                                                  Ignacio J. Hiraldo
